DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 01/07/2021.  Currently, claims 1-20 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, the method and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 15-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0008393 to Howlett et al.
Regarding claim 1, Howlett discloses a cap (302) for disinfecting a medical device, the cap comprising:
a cylindrical receiving portion (interior of 302) having an opening (304) configured to receive a medical device (340), the cylindrical receiving portion comprising internal threads (306) configured to mate with external threads (344) of the medical device;
disinfectant (164) disposed within the cylindrical receiving portion (164, while not shown in fig. 18, is disposed on the pad 160; see at least [0087]);
a cylindrical stem (308) disposed longitudinally within the cylindrical receiving portion; and
an annular sponge (160; while referenced as a pad, the examiner notes a medical pad saturated by an antiseptic, made of deformable and resilient material is interpreted as a sponge) disposed about the cylindrical stem (fig. 18, 19, or 21) and contacting the disinfectant [0087].
Regarding claim 6, the examiner notes the medical device is not positively claimed; therefore, the cap must be capable of connecting with a female luer lock or a needless valve.  The examiner asserts the device is capable of connecting with either: see for example, figure 21, [0091] which shows cap 302 connected with a female luer lock device ((340) [0091] connects to female luer access device); see [0016] that generally describes the caps of the invention for connection with devices including needleless injection site valves devices).
Regarding claim 7, Howlett discloses a cap (302) for disinfecting a medical device, the cap comprising: a cylindrical receiving portion (interior of 302) having an opening (304)configured to receive a medical device (340); a cylindrical stem (308) disposed longitudinally within the cylindrical receiving portion (see figs. 18, 19, 21); and disinfectant (164, see [0087]) disposed within the cylindrical receiving portion (164 is on 160, within 302, see figs. 18, 19, 21).
Regarding claim 8, Howlett discloses the cap of claim 7, wherein the cylindrical receiving portion comprises: internal threads configured to mate with external threads of the medical device.
Regarding claim 9, Howlett discloses the cap of claim 7, further comprising: an annular sponge disposed about the cylindrical stem and contacting the disinfectant.
Regarding claim 15, the examiner notes the medical device is not positively claimed; therefore, the cap must be capable of disinfecting a female luer lock or a needless valve.  The examiner asserts the device is capable of connecting with either: see for example, figure 21, [0091] which shows cap 302 connected with a female luer lock device ((340) [0091] connects to female luer access device); see [0016] that generally describes the caps of the invention for connection with devices including needleless injection site valves devices).
Regarding claim 16, Howlett discloses a method of disinfecting a medical device (the referenced embodiment is cap 302, which is noted for connection with many of the medical devices throughout the reference; the drawings of fig. 18 and 21 show 340, but [0086] notes 302 can also mate with cap 104 of fig. 5; see [0086] ), the method comprising: providing (the examiner notes the steps of “providing” a structure are inherent if the structure is present) a medical device (340); providing a cap (302), the cap comprising:
a cylindrical receiving portion (interior of 302) having an opening (304) configured to receive a medical device (340),
a cylindrical stem (308) disposed longitudinally within the cylindrical receiving portion (see at least fig. 21), and
disinfectant (164) disposed within the cylindrical receiving portion [0087]; and inserting the medical device into the cylindrical receiving portion of the cap such that the disinfectant contacts the medical device ([0086-0087] Threads facilitate coupling, pad which is saturated with disinfectant is disposed to contact threadable segment of connector).
Regarding claim 17, Howlett discloses the method of claim 16, wherein the cylindrical receiving portion comprises internal threads (306) configured to mate with external threads (344) of the medical device, the method further comprising:
turning the cap with respect to the medical device such that the internal threads of the cap engage external threads of the medical device. ([0086] the threads complimentary engage each other.)
Regarding claim 20, Howlett discloses wherein the medical device comprises a female luer lock (340, [0091] female luer access device).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 10-11, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett in view of US 2009/0041619 to Cady et al.
Regarding claims 2 and 10, Howlett discloses applicant’s basic inventive concept of a cap of claim 1 and 9, respectively, substantially as claimed as disclosed above, but does not further disclose wherein the annular sponge is made of polyurethane.
Cady discloses devices for sanitizing medical fittings, including the use of polyurethane as a suitable material as a substrate for liquid sanitizing reagents, or dispersion of dry sanitizing reagents.  [0042]  Polyurethane also offers flexibility to conform to a variety of different shapes and surface configurations of the surface of the medical device being sanitized.  [0042]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to make the substrate for sanitizing of polyurethane, since Cady teaches it’s a suitable substrate while also offering flexibility and the ability to conform to medical devices as needed.  
Regarding claims 3, 11, Howlett does not disclose wherein the annular sponge is approximately ¼ in thick.  Cady discloses sponges and substrate materials available in a wide variety of shapes, pore density, and size [0041].  Cady further discloses the substrate material can be easily manufactured to a desired size, porosity, density, etc. [0042], based upon the size of the valve or medical device being sanitized.  Before the effective filing date of applicant’s invention, it would have been an obvious matter of design choice to have the annular sponge as ¼ in thick; the choice being made based upon the size of medical device needing sanitized.  Applicant has not disclosed that having ¼ in thickness serves any advantage or particular purpose or solves a stated problem.  Furthermore, one of ordinary skill would expect the sponge of Howlett in view of Cady’s sizing configuration and applicant’s invention to perform equally well with each other because both contact the medical device for sanitation.  Therefore, it would have been prima facie obvious to modify Howlett’s sponge in view of Cady to obtain the invention as specified in claims 3 and 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Regarding claim 14, Howlett discloses wherein the disinfectant is alcohol [0069], but does not disclose it as 70/30.  Cady discloses 70% alcohol as the conventional sanitizing agent used with different article configurations [0081] for sanitizing medical devices.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use 70/30 isopropyl alcohol since this is the conventional mixture for use in sanitizing medical fittings.
Regarding claims 18-19, Howlett discloses the method of claim 17, wherein the cap comprises an annular sponge (160) disposed about the cylindrical stem (308) and contacting the disinfectant (164), the method further comprising:
the internal threads of the cap engage external threads of the medical device [0086] and the annular sponge is compressed to release the disinfectant. ([0071, 0087])
However, Howlett does not disclose turning the cap with respect to the medical device; removing the medical device from the cylindrical receiving portion of the cap; and allowing the disinfectant to dissipate from the medical device.
  Cady discloses a method of sanitizing a medical valve, including bringing an IPA saturated pad within a sanitizing device into contact with the port and luer threads of the valve, by pressing the device onto the valve, rotating the device in relation to the valve, then removing the device for discard, and allowing the valve to air dry (which would dissipate the alcohol).  Before the effective filing date of applicant’s invention, it would have been obvious to rotate the device with respect to the valve, remove the device, and let the valve air dry in order to ensure the sanitizing agent makes proper contact with the valve, and further to ensure the proper wait time for the sanitizing agent to be effective.
Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett in view of US 10,569,075 to DuPont et al.
Regarding claims 4 and 12, Howlett discloses applicant’s basic inventive concept of a cap of claim 1 and 7, respectively, substantially as claimed as disclosed above, but does not further disclose the cap further comprising one or more longitudinal grooves formed in the cylindrical stem.
DuPont discloses apparatuses for cleaning catheter ports.  DuPont teaches a cleaning cap (fig. 8, 410) which includes longitudinal gaps located circumferentially around the cap, the gaps acting as antiseptic release pathways to ensure thorough distribution of the cleaning solution around the threaded region (column 10 lines 57).  Upon connection of the hub for cleaning, the liquid can flow around the circumference of the cap through the pathways.
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have longitudinal grooves for the advantage of further distributing the cleaning solution around the medical device.  It further would have been considered obvious to try from various locations including the walls of the cap or on the longitudinal stem for placement of the grooves. The grooves placement on the stem would be chosen to optimize cleaning based upon the particulars of attached medical device, with the expected result of distribution of the cleaning agent through the channels.
Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett.
Regarding claims 5 and 13, in the referenced embodiment, Howlett does not further disclose a removable seal configured to retain the disinfectant within the cylindrical receiving portion.  However, in alternative embodiments, Howlett teaches a removable seal (264) for sealingly maintaining the contents of the cavity until the device is ready for use [0081].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have a removable seal as claimed for the advantage of maintaining the contents within the cavity until the device is ready for use, which prevents contamination.  Furthermore, it is not considered inventive to combine like embodiments within the same invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/           Examiner, Art Unit 3783             
                                                                                                                                                                                /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783